Citation Nr: 0927806	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 until 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, Puerto Rico.

This case was previously before the Board in October 2007, at 
which time the Board issued a decision denying the current 
three claims at issue.  The Veteran did not contest the 
Board's denial of his other claims for increased ratings for 
diabetes mellitus and a depressive disorder.  However, the 
Veteran appealed the Board's decision as to the current three 
claims at issue to the U.S. Court of Appeals for Veterans 
Claims (Court).    

Pursuant to a June 2008 Order and Joint Motion, the Court 
vacated the Board's decision as to the right and left lower 
extremity peripheral neuropathy and TDIU issues and remanded 
these claims to the Board to provide adequate reasons and 
bases for its findings.  Specifically, the Court pointed out 
that the Board misapplied the case of Mittleider v. West, 11 
Vet. App. 181, 182 (1998), in that the Board attempted to 
differentiate between symptomatology of his service-connected 
peripheral neuropathy as the result of service-connected 
diabetes vs. his nonservice-connected neuropathy due to 
degenerative disc disease of the low back, in the absence of 
medical evidence specifically making this distinction.  The 
Court also noted that his TDIU claim was inextricably 
intertwined with his increased rating claims for peripheral 
neuropathy, and must be vacated and remanded as well.   

Upon return from the Court, in October 2008, the Board 
remanded the case to the Appeals Management Center (AMC), in 
Washington, D.C., for further development in accordance with 
the Court's instructions.  

The appeal is again REMANDED, but this time to the RO in San 
Juan, Puerto Rico. VA will notify the appellant if further 
action is required.


REMAND

First, due to a recent change in policy, the Board, in 
cooperation with the AMC, has agreed to dispatch remands to 
the RO from which the case originated, in cases where there 
is a private attorney representing the claimant.  These 
particular cases will no longer be remanded to the AMC, which 
was the previous policy.  Although the Veteran in the present 
case is represented by a private attorney, the October 2008 
Board remand was sent to the AMC rather than the RO, since 
the change in policy was not in effect at that time.  The AMC 
proceeded to complete some of the requested development.  
However, in a July 2009 deferred rating decision, the AMC 
indicated it did not jurisdiction of the case.  The AMC added 
that the case should be returned to the RO in San Juan for 
proper disposition.  Therefore, the Board is remanding the 
case to the RO in San Juan, Puerto Rico, for the issuance of 
a Supplemental Statement of the Case (SSOC) in light of the 
additional evidence secured after the Board's remand.  See 
38 C.F.R. §§ 19.31, 19.38 (2008).   

Second, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to ensure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  The Court also recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are 
required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In any 
event, the Court routinely vacates Board decisions based on 
this situation.  This fact is especially pertinent in this 
case since the appeal has already been partially vacated and 
remanded by the Court.  Although, regrettably, it will result 
in additional delay in adjudicating this appeal, another 
remand is required to ensure compliance with the Board's 
previous October 2008 remand directives as to the TDIU claim.

Specifically, the Board requested in instruction #1 of the 
October 2008 Remand for the RO to do the following: 

... Then, this examiner, or another 
appropriate specialist, should also 
determine the nature, extent and 
severity of the Veteran's service-
connected disabilities and nonservice-
connected disabilities.  The purpose of 
the examination is to determine whether 
his service-connected diabetes 
mellitus, peripheral neuropathy of the 
lower extremities, depression, erectile 
dysfunction, and diabetic nephropathy 
(kidney) disabilities, have caused the 
Veteran's unemployability.  
Specifically, the examiner is requested 
to express an opinion as to the impact 
of the manifestations of the service-
connected disabilities, or 
manifestations that cannot be 
dissociated from those produced by the 
service-connected disabilities, on the 
Veteran's ability to obtain and retain 
substantially gainful employment.  

Although the Veteran was correctly afforded a November 2008 
VA examination to determine the nature and severity of his 
service-connected lower extremity peripheral neuropathy 
disabilities, the VA examiner failed to consider all of the 
Veteran's service connected disabilities when addressing the 
Veteran's ability to secure employment for TDIU purposes.  
Instead, the examiner only addressed unemployability in the 
context of the Veteran's service-connected right and left 
lower extremity peripheral neuropathy disabilities.  The 
examiner failed to adequately comment upon or determine the 
impact of the Veteran's other service-connected disabilities 
on his employability.  His other service-connected 
disabilities include diabetes mellitus with erectile 
dysfunction, depression, and diabetic nephropathy (kidney 
disorder).  


In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous October 2008 Remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	Schedule the Veteran for VA 
examinations with the appropriate 
specialists to determine the current 
severity of his (a) diabetes mellitus 
with erectile dysfunction; (b) 
depression, and (c) diabetic 
nephropathy (kidney disorder).  The 
Veteran is hereby advised that failure 
to report for his scheduled VA 
examinations, without good cause, 
may have adverse consequences to his 
claim for TDIU.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
medical history - including, 
in particular, the records of his 
recent treatment.  The examination 
report must state whether such review 
was accomplished.  

Each examiner should provide an opinion 
whether the Veteran's service-connected 
diabetes mellitus with erectile 
dysfunction, depression, and diabetic 
nephropathy (kidney disorder), standing 
alone, prevent him from securing or 
following a substantially gainful 
occupation, without consideration of 
his nonservice-connected disorders.  In 
other words, only the impact of the 
Veteran's service-connected disorders 
on the Veteran's ability to secure or 
follow a substantially gainful 
occupation should be assessed, as this 
is the central consideration for a 
TDIU.  The examiner should provide a 
detailed discussion of the rationale 
for the opinion rendered with 
consideration of the pertinent medical 
and lay evidence of record.

2.	Then the RO in San Juan, Puerto Rico 
should readjudicate the increased 
rating and TDIU claims in light of the 
additional evidence of record.  If the 
claims are denied, send the Veteran and 
his attorney a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



